ICJ_056_FisheriesJurisdiction_DEU_ISL_1972-08-17_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY +. ICELAND)

REQUEST FOR THE INDICATION OF INTERIM MEASURES
OF PROTECTION

ORDER OF 17 AUGUST 1972

1972

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA COMPETENCE
EN MATIERE DE PECHERIES

(REPUBLIQUE FÉDÉRALE D'ALLEMAGNE c. ISLANDE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE DU 17 AOÛT 1972
Official citation:

Fisheries Jurisdiction (Federal Republic of Germany v. Iceland), Interim
Protection, Order of 17 August 1972, 1.C.J. Reports 1972, p. 30.

Mode officiel de citation:

Compétence en matière de pêcheries (République fédérale d'Allemagne c.
Islande), mesures conservatoires, ordonnance du 17 août 1972, CIJ.
Recueil 1972, p. 30.

 

Sales number
N° de vente : 367 |

 
17 AUGUST 1972

ORDER

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY ». ICELAND)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

AFFAIRE RELATIVE A LA COMPETENCE
EN MATIERE DE PECHERIES

(REPUBLIQUE FÉDÉRALE D’ALLEMAGNE c. ISLANDE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

17 AOUT 1972
ORDONNANCE
30

1972 INTERNATIONAL COURT OF JUSTICE
17 August
General List
No. 56 YEAR 1972

17 August 1972

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY y. ICELAND)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

ORDER

Present: President Sir Muhammad ZAFRULLA KHAN; Vice-President
AMMOUN; Judges Sir Gerald FITZMAURICE, PADILLA NERVO,
FORSTER, GROS, BENGZON, PETREN, LACHS, ONYEAMA, DILLARD,
IGNACIO-PINTO, DE CASTRO, MOROZOV, JIMENEZ DE ARECHAGA:
Registrar AQUARONE.

The International Court of Justice,

Composed as above.

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court,
Having regard to Article 61 of the Rules of Court,

Having regard to the Application by the Federal Republic of Germany
filed in the Registry of the Court on 5 June 1972, instituting proceedings
against the Republic of Iceland in respect of a dispute concerning the
proposed extension by the Government of Iceland of its fisheries juris-
diction, by which the Government of the Federal Republic asks the
Court to declare that Iceland’s claim to extend its exclusive fisheries
jurisdiction to a zone of 50 nautical miles around Iceland has no basis
in international law and could therefore not be opposed to the Federal
Republic and to its fishing vessels,

4
31

FISHERIES JURISDICTION (ORDER 17 VIII 72)

Makes the following Order:

1. Having regard to the request dated 21 July 1972 and filed in the
Registry the same day, whereby the Government of the Federal Repub-
lic, relying on Article 41 of the Statute and Article 61 of the Rules of
Court, asks the Court to indicate, pending the final decision in the case
brought before it by the Application of 5 June 1972, the following interim
measures of protection:

“(a)

(b)

(ec)

(d)

(e)

The Federal Republic of Germany and the Republic of Iceland
should each of them ensure that no action of any kind is
taken which might aggravate or extend the dispute submitted
to the Court.

The Republic of Iceland should refrain from taking any
measure purporting to enforce the Regulations issued by
the Government of Iceland on 14 July 1972 against or
otherwise interfering with vessels registered in the Federal
Republic of Germany and engaged in fishing activities in the
waters of the high seas around Iceland outside the 12-mile
limit of fisheries jurisdiction agreed upon in the Exchange
of Notes between the Government of the Federal Republic of
Germany and the Government of Iceland dated 19 July 1961.
The Republic of Iceland should refrain from applying or
threatening to apply administrative, judicial or other sanctions
or any other measures against ships registered in the Federal
Republic of Germany, their crews or other related persons
because of their having been engaged in fishing activities in the
waters of the high seas around Iceland outside the 12-mile limit
as referred to in paragraph 22 (b) [of the request].

The Federal Republic of Germany should ensure that vessels
registered in the Federal Republic of Germany do not take
more than 120,000 metric tons of fish in any one year from
the ‘Sea Area of Iceland’ as defined by the International
Council for the Exploration of the Sea as area Va (as marked
on the map [annexed to the request] as Annex B).

The Federal Republic of Germany and the Republic of Iceland
should each of them ensure that no action is taken which
might prejudice the rights of the other party in respect of
the carrying out of whatever decision on the merits the Court
may subsequently render’;

2. Whereas the Government of Iceland was notified of the filing
of the Application instituting proceedings, on the same day, and a
copy thereof was at the same time transmitted to it by air mail;

3. Whereas the submissions set out in the request for the indication
of intcrim measures of protection were on the day of the request com-
municated to the Government of Iceland, by telegram of 21 July 1972,

5
32 FISHERIES JURISDICTION (ORDER 17 VIII 72)

and a copy of the request was at the same time transmitted to it by express
air mail, and in the telegram and the letter it was indicated that the Court,
in accordance with Article 61, paragraph 8, of the Rules of Court, was
ready to receive the observations of the Government of Iceland on the
request in writing, and would hold hearings, opening on 2 August at
10 a.m., to hear the observations of the Parties on the request;

4. Whereas the Application founds the jurisdiction of the Court on
Article 36, paragraph J, of the Statute and on an Exchange of Notes
between the Governments of Iceland and of the Federal Republic of
Germany dated 19 July 1961;

5. Whereas by a letter dated 27 June 1972 from the Minister for For-
eign Affairs of Iceland, received in the Registry on 4 July 1972, the Govern-
ment of Iceland asserted that the agreement constituted by the Exchange
of Notes of 19 July 1961 was not of a permanent nature, that its object
and purpose had been fully achieved, and that it was no longer applicable
and had terminated; that there was on 5 June 1972 no basis under the
Statute of the Court to exercise jurisdiction in the case; and that the
Government of Iceland, considering that the vital interests of the people
of Iceland were involved, was not willing to confer jurisdiction on the
Court, and would not appoint an Agent;

6. Whereas by a telegram dated 28 July 1972, received in the Registry
of the Court on 29 July, the Minister for Foreign Affairs of Iceland, after
reiterating that there was no basis under the Statute for the Court to
exercise jurisdiction in the case to which the Application of the Federal
Republic referred, stated that there was no basis for the request for pro-
visional measures and that, without prejudice to any of its previous argu-
ments, the Government of Iceland objected specifically to the indication
of provisional measures by the Court under Article 41 of the Statute and
Article 61 of the Rules of Court in the present case, where no basis for
jurisdiction was established;

7. Whereas at the opening of the public hearing which had been fixed
for 2 August 1972, there were present in court the Agent, counsel and
other advisers, of the Government of the Federal Republic;

8. Having heard the observations of Professor Dr. Giinther Jaenicke
on behalf of the Government of the Federal Republic, on the request for
provisional measures;

9. Noting that the Government of Iceland was not represented at the
hearing:

10. Having taken note of the written replies given on 4 and 5 August
1972 by the Agent of the Government of the Federal Republic to questions
put to him by the Court on 2 August 1972 on two points raised in the oral
observations;

11. Whereas according to the jurisprudence of the Court and of the
Permanent Court of International Justice the non-appearance of one of
the parties cannot by itself constitute an obstacle to the indication of

6
33 FISHERIES JURISDICTION (ORDER !7 VIII 72)

provisional measures, provided the parties have been given an oppor-
tunity of presenting their observations on the subject;

*

12. Whereas in its message of 28 July 1972, the Government of Iceland
stated that the Application of 5 June 1972 was relevant only to the legal
position of the two States and not to the economic position of certain
private enterprises or other interests in one of those States, an observation
which seems to question the connection which must exist under Article
61, paragraph 1, of the Rules between a request for interim measures of
protection and the original Application filed with the Court;

13. Whereas in the Application by which the Government of the
Federal Republic instituted proceedings, that Government requested the
Court to declare that the contemplated measures of exclusion of foreign
fishing vessels could not be opposed by Iceland to the Federal Republic
and to its fishing vessels:

14. Whereas the contention of the Applicant that its fishing vessels
are entitled to continue fishing within the above-mentioned zone of 50
nautical miles is part of the subject-matter of the dispute submitted to the
Court, and the request for provisional measures designed to protect such
rights is therefore directly connected with the Application filed on 5 June
1972;

15. Whereas in its message of 28 July 1972, the Government of Iceland
further recalled that the Federal Republic of Germany had only accepted
the jurisdiction of the Court by its declaration of 29 October 1971,
transmitted to the Registrar of the Court on 22 November 1971, after it
had been notified by the Government of Iceland, in its aide-mémoire of
31 August 197], that the object and purpose of the provision for recourse
to judicial settlement of certain matters had been fully achieved ;

16. Whereas on a request for provisional measures the Court need
not, before indicating them, finally satisfy itself that it has jurisdiction on
the merits of the case, yet it ought not to act under Article 41 of the
Statute if the absence of jurisdiction on the merits is manifest;

17. Whereas paragraph 5 of the Exchange of Notes between the
Governments of Iceland and of the Federal Republic dated 19 July 1961
reads as follows:

“The Government of the Republic of Iceland shall continue to
work for the implementation of the Althing Resolution of 5 May
1959 regarding the extension of the fishery jurisdiction of Iceland.
However, it shall give the Government of the Federal Republic of
Germany six months’ notice of any such extension; in case of a dis-
pute relating to such an extension, the matter shall, at the request of
either party, be referred to the International Court of Justice”;
34 FISHERIES JURISDICTION (ORDER 17 VIIE 72)

18. Whereas the above-cited provision in an instrument emanating
from both Parties to the dispute appears, prima facie, to afford a possible
basis on which the jurisdiction of the Court might be founded;

19. Whereas the complaint outlined in the Application of the Federal
Republic is that the Government of Iceland has announced its intention,
as from 1 September 1972, to extend unilaterally its exclusive jurisdiction
in respect of the fisheries around Iceland to a distance of 50 nautical
miles from the baselines mentioned in the 1961 Exchange of Notes;
and whereas on 14 July 1972 the Government of Iceland issued Regula-
tions to that effect;

20. Whereas the contention of the Government of Iceland in its
letter of 27 June 1972, that the above-quoted clause contained tn the Ex-
change of Notes of 19 July 1961 has been terminated, and the question
raised by that Government in its message of 28 July 1972 as to the date
of the acceptance of the Court's jurisdiction by the Federal Republic,
will fall to be examined by the Court in due course;

21. Whereas the decision given in the present proceedings in no way
prejudges the question of the jurisdiction of the Court to deal with the
merits of the case or any questions relating to the merits themselves and
leaves unaffected the right of the Respondent to submit arguments
against such jurisdiction or in respect of such merits;

22. Whereas the right of the Court to indicate provisional measures
as provided for in Article 41 of the Statute has as its object to preserve the
respective rights of the parties pending the decision of the Court, and
presupposes that irreparable prejudice should not be caused to rights
which are the subject of dispute in judicial proceedings and that the
Court’s judgment should not be anticipated by reason of any initiative re-
garding the measures which are in Issue;

23. Whereas the immediate implementation by Iceland of its Regula-
tions would, by anticipating the Court’s judgment, prejudice the rights
claimed by the Federal Republic and affect the possibility of their full
restoration in the event of a judgment in its favour;

24. Whereas it is also necessary to bear in mind the exceptional impor-
tance of coastal fisheries to the Icelandic economy as expressly recog-
nised by the Federal Republic in its Note addressed to the Foreign
Minister of Iceland dated 19 July 1961;

25. Whereas from that point of view account must be taken of the
need for the conservation of fish stocks in the Iceland area;

26. Whereas the total catch by vessels of the Federal Republic in
that area in the year 1970 was 111,000 metric tons and in the year 1971
was 123,000 metric tons; and whereas the figure of 120,000 metric tons
mentioned in the Federal Republic's request for interim measures was
based on the average annual catch for the period 1960-1969:

27. Whereas in the Court's opinion the average of the catch should,
35 FISHERIES JURISDICTION (ORDER 17 VIII 72)

for purposes of interim measures, and so as to reflect the present situation
concerning fisheries of different species in the Iceland area, be based on
the available statistical information before the Court for the five years
1967-1971, which produces an approximate figure of 119,000 metric tons,

Accordingly,
THE COURT,
by fourteen votes to one,

(1) Indicates, pending its final decision in the proceedings instituted
on 5 June 1972 by the Federal Republic of Germany against the
Republic of Iceland, the following provisional measures:

{a) the Federal Republic of Germany and the Republic of Iceland
should each of them ensure that no action of any kind is taken
which might aggravate or extend the dispute submitted to the
Court:

(b) the Federal Republic of Germany and the Republic of Iceland
should each of them ensure that no action is taken which might
prejudice the rights of the other Party in respect of the carrying
out of whatever decision on the merits the Court may render;

(c) the Republic of Iceland should refrain from taking any measures
to enforce the Regulations of 14 July 1972 against vessels
registered in the Federal Republic and engaged in fishing acti-
vities in the waters around Iceland outside the 12-mile fishery
zone:

(d) the Republic of Iceland should refrain from applying adminis-
trative, judicial or other sanctions or any other measures against
ships registered in the Federal Republic, their crews or other
related persons, because of their having engaged in fishing
activities in the waters around Iceland outside the 12-mile
fishery zone:

(e) the Federal Republic should ensure that vessels registered in
the Federal Republic do not take an annual catch of more than
119,000 metric tons of fish from the “Sea Area of Iceland” as
defined by the International Council for the Exploration of the
Sea as area Va;

(f) the Government of the Federal Republic should furnish the
Government of Iceland and the Registry of the Court with all
relevant information, orders issued and arrangements made
concerning the control and regulation of fish catches in the area.

(2) Unless the Court has meanwhile delivered its final judgment in the
9
36 FISHERIES JURISDICTION (ORDER 17 VIII 72)

case, it shall, at an appropriate time before 15 August 1973, review
the matter at the request of either Party in order to decide whether the
foregoing measures shall continue or need to be modified or revoked.

Done in English and in French, the English text being authoritative,
at the Peace Palace. The Hague, this seventeenth day of August, one
thousand nine hundred and seventy-two, in four copies, one of which
will be placed in the archives of the Court, and the others transmitted
respectively to the Government of the Republic of Iceland, to the Govern-
ment of the Federal Republic of Germany, and to the Secretary-General
of the United Nations for transmission to the Security Council.

(Signed) ZAFRULLA KHAN,
President.

(Signed) S. AQUARONE,
Registrar.

Vice-President AMMOUN and Judges Forster and JIMENEZ DE ARECHAGA
make the following joint declaration:

We have voted for this Order taking into account that the serious
problems of the contemporary law of the sea which arise in this case
are part of the merits, are not in issue at the present stage of the proceed-
ings and have not in any way been touched upon by the Order. When
indicating interim measures the Court must only take into account
whether, if action is taken by one of the Parties pending the judicial
proceedings, there is likelihood of irremediable damage to the rights
which have been claimed before it and upon which it would have to
adjudicate. It follows therefore that a vote for this Order cannot have the
slightest implication as to the validity or otherwise of the rights protected
by such Order or of the rights claimed by a coastal State dependent on the
fish stock of its continental shelf or of a fishery zone. Those substantive
questions have not been prejudged at all since the Court will, if it declares
itself competent, examine them, after affording the Parties the oppor-
tunity of arguing their cases.

Judge PADILLA NERVO appends a dissenting opinion to the Order of the
Court.
(Initialled) Z. K.

(Initialled) S. A.

10
